Citation Nr: 1515289	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to an evaluation in excess of 20 percent for thoracolumbar spine disability.

5.  Entitlement to an evaluation in excess of 10 percent for residuals of left hip diastasis/sacroiliac injury.

6.  Entitlement to an initial compensable rating for traumatic headaches.

7.  Entitlement to an acquired psychiatric disorder.

8.  Entitlement to a total rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.  Post service, he also had training in the National Guard.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.

For reasons that are set forth below, issues 6 and 7 have been raised, and although not certified, are in need of additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

At the outset, during the time this case was at the Board, review of the Veterans Benefits Management System (VBMS) electronic file reveals that the Veteran has changed representation, but he apparently did not notify his attorney, as she has continued to submit information.  As this claim developed Carol Ponton, Attorney at Law was the Veteran's representative.  In February 2015, he selected the Florida Department of Veterans Affairs to represent him before the VA.  This selection revokes previous powers of attorney to other individuals or organizations.  That selection has occurred before entry of a decision by the Board.  That organization has not an opportunity to review the claim or otherwise make a presentation on these matters.  In order to not prejudice the Veteran such review should be undertaken.

Additionally, VBMS, Virtual VA and the paper claims folder seem to contain information pertinent to at least some of the issues that has not been initially reviewed by the RO.  This information has been received since the last statement of the case.  Such review should be undertaken after the representative has an opportunity to undertake initial review.

Finally, by rating action of February 2014, service connection was granted for headaches and an initial noncompensable rating was assigned.  In addition, service connection for an acquired psychiatric disorder was denied.  In a document dated that month from the Veteran's then attorney, a notice of disagreement was received, and it was requested that a hearing be held at the RO before a Decision Review Officer (DRO).  In view of this action, the appeal process has been started, and these matters must be Remanded to the RO.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on issues of an increased initial compensable rating for headaches and service connection for an acquired psychiatric disorder.  The Veteran and his representative are notified that to complete the appeal a timely substantive appeal has to be submitted in order to complete the appeal.  If a hearing before a DRO is still desired (given the change of representation) such hearing should be conducted in accordance with applicable procedures.  If a timely substantive appeal is not filed, this action may be terminated by the RO.

2.  Submit the claims folder, VBMS, and Virtual VA files to the Veteran's newly selected representative for review and written or other presentation that the organization might desire to make.

3.  Thereafter, review all evidence and argument submitted since the statement of the case.  If additional development or notice, including the need for examination is indicated, such additional development should be accomplished.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The case should then be referred to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




